UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 1-8222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation or organization) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) 03-0111290 (IRS Employer Identification No.) 05701 (Zip Code) Registrant’s telephone number, including area code (800) 649-2877 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock $6 Par Value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerý Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noý The aggregate market value of voting and non-voting common equity held by non affiliates of the registrant as of June 30, 2008 (2nd quarter) was approximately $150,729,379 (based on the $19.37 per share closing price of the Company’s Common Stock, $6 Par Value, as reported on the New York Stock Exchange on June 30, 2008).In determining who are affiliates of the Company for purposes of computation, it is assumed that directors, officers, and other persons who held on December 31, 2008, more than 5 percent of the issued and outstanding Common Stock of the Company are “affiliates” of the Company.The characterization of such directors, officers, and other persons as affiliates is for the purposes of this computation only and should not be construed as a determination or admission for any other purpose. On February 27, 2009 there were outstanding 11,610,905 shares of voting Common Stock, $6 Par Value. DOCUMENTS INCORPORATED BY REFERENCE The Company’s Definitive Proxy Statement relating to its Annual Meeting of Stockholders to be held on May 5, 2009 to be filed with the Securities and Exchange Commission pursuant to Regulation 14A under the Securities Act of 1934, is incorporated by reference in Items 10, 11, 12, 13 and 14 of Part III of this Form 10-K. CENTRAL VERMONT PUBLIC SERVICE CORPORATION FORM 10-K - 2008 TABLE OF CONTENTS Page PART I Item 1. Business 2 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 14 Item 2. Properties 14 Item 3. Legal Proceedings 14 Item 4. Submission of Matters to a Vote of Security Holders 14 PART II Item 5. Market for Registrant’s Common Equity, RelatedStockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 95 Item 9A. Controls and Procedures 95 Item 9B. Other Information 96 PART III Item 10. Directors, Executive Officers and Corporate Governance 97 Item 11. Executive Compensation 97 Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters 97 Item 13. Certain Relationships and Related Transactions, and Director Independence 97 Item 14. Principal Accounting Fees and Services 97 PART IV Item 15. Exhibits, Financial Statement Schedules 98 Schedule II Valuation and Qualifying Accounts 111 Signatures 112 Page 1 of CENTRAL VERMONT PUBLIC SERVICE CORPORATION Cautionary Statements Regarding Forward-Looking InformationStatements contained in this report that are not historical fact are forward-looking statements within the meaning of the ‘safe-harbor’ provisions of the Private Securities Litigation Reform Act of 1995.Whenever used in this report, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things: § the actions of regulatory bodies with respect to allowed rates of return, continued recovery of regulatory assets and proposed alternative regulation; § liquidity risks; § performance and continued operation of the Vermont Yankee nuclear power plant; § changes in the cost or availability of capital; § our ability to replace or renegotiate our long-term power supply contracts; § effects of and changes in local, national and worldwide economic conditions; § effects of and changes in weather; § volatility in wholesale power markets; § our ability to maintain or improve our current credit ratings; § the operations of ISO-New England; § changes in financial or regulatory accounting principles or policies imposed by governing bodies; § capital market conditions, including price risk due to marketable securities held as investments in trust for nuclear decommissioning, pension and postretirement medical plans; § changes in the levels and timing of capital expenditures, including our discretionary future investments in Transco; § our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and § other presently unknown or unforeseen factors. We cannot predict the outcome of any of these matters; accordingly, there can be no assurance as to actual results.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. PART I Item 1.Business (a) General Description of
